Walker, Associate Justice.
As against appellant the judgment below should have followed the statute. (Rev. Stats., 1340.) The only decree of foreclosure authorized by the pleadings and the statute was subjecting the sheep to the judgment and that an order of sale issue directing the sheriff to seize the three hundred and fifty head of sheep described in the judgment and to sell them as under execution; the proceeds to be applied upon the judgment.
The judgment below will be reversed and here rendered in accordance with this opinion.

Reversed and rendered.

Opinion delivered June 29, 1888.